Title: [Miscellaneous Memoranda in Amsterdam, August–September 1780.]
From: Adams, John
To: 


       H. Grotius, de Jure Belli ac Pacis.
       C. van Bynkershoek
       G. Noodt Opera
       Apologeticus eorum qui Hollandiae praefuerunt ab H. Grotio Considerations sur 1’Etude de la Jurisprudence par M. Perrenot. Janiçon Republik der Vereenigde Nederlanden Ploos Van Amstel, the first Lawyer of Holland. Mr. Calkoen the next.
       Heerens Gragt, pres Vissel Straat. Burgomaester Hooft.
       Q. A Society or Academy for the dutch Language, in Germany, Russia, Sweeden, Denmark. The Italian Academy.
       2000 Plants and Trees, many Americans.
       38,000 florins for the Seat, 216 Acres of Land, between 30 and 40 thousand Vessells pass in a Year in Sight. Velserhooft.
       Muyden. Sluices
       Weesop. G in Hogs.
       De Geen. Fine? Seats
       
       Hofrust. Muyderberg. Mr. Crommelin.
       Mr. Crommelin Op de Keyzers Gragt, over de Groenlandse Pakhuyzen. On the Keyzers Gragt opposite the Greenland Warehouses.
       M. Van Berckel. Upon the Heerens Gragt, by de Konings Plein.
       M. Bicker. Opposite.
       M. Hooft—op de Heerens Gragt, by de Vyselstraat.
       M. Vanhasselt at M. Wm. Hoofts on the Keysers Gragt, near the Amstel.
       M. John Gabriel Tegelaar op de nieuwe Maart.
       M. Nicholas Vanstaphorst, op de Cingel, about 50 doors from Jacob.
       De La Lande & Fynje—op de Cingel.
       Questions. Is it necessary, or expedient to make any Representation, Communication, or Application to the Prince? or States General?
       2. Is it prudent to apply to the City of Amsterdam, their Regency or any Persons, concerned in the Government?
       3. To what Persons is it best to make the first Communication of my Commission? To Mr. Hooft, Mr. Vanberckel?
       4. What House would you advise me to choose? or Houses?
       5. Whether it is probable that any Number of Houses would unite in this Plan? and what Houses?
       6. Whether any Number of Houses, might be induced, to become responsable for the punctual Payment of the Interest?
       7. How much per Cent Interest must be given?
       8. How much per Cent Commission to the Banker, or Bankers, House or Houses?
       9. Whether it will be necessary to employ Brokers? What Brokers, and what Allowance must they have?
       Jan and Dirk van Vollenhoven. Sur le meme Canal avec M. Berckel.
       un Courtier. Maakalaar.
       Gulian Crommelin; at Mr. John Gasquet on the Rookin opposit the New Chapel.
       The Theatre of the War in N. America with the Roads and Tables of the superficial Contents, Distances &c. by an American. Annexed a compendious Account of the British Colonies in North America.
       Van Arp. Maakalaar. Next to Mr. Matthes, op de Verweelé Burgwal, over de Lombard
       
       What is the manner of doing Business with the Brokers?
       What must be given them?
       2100 Guilders, double Rect. to receive for one, 400 Ducats
       Monitier & Merckemaer. Brokers in Loans
       Mandrillon.
       Messrs. Curson & Gouvernieur Continental Agents at St. Eustatia
       Monitier & Merckemaer Brokers in Loans.
       In het Rondeel op de hoek van de doele Straat
       Demter dans le Pijlsteeg
       Daniel Jan Bouwens, op de Heeregragt, by de Reguliersgragt.
       Reguliers Gragt
       Verlam Printer. Verlem in de graave Straat. Printer of the North holland Gazette.
       Daniel Jan Bowens, op de Heeregragt, bij de reguliers Gragt over de hoofd Officier.
       
     
      In 1708
     
     
      La Gueldre
      4
      1/2
     
     
      La Hollande
      55
      1/2
     
     
      La Zelande
      13
      1/2
     
     
         Utrecht
      5
      3/4
     
     
      LaFrise
      11
      1/2
     
     
      L’Overyssell
      2
      3/4
     
     
      Groningue & les Ommelandes
      6
      1/2
     
    
       8 feet long.
       9 Inches diameter of the Mirour.
       L’Angle aggrandit 300 fois, the least.
       Jacobus van de Wall, over de laaste molen op de Overtoomseweg
       Mr. Ploos van Amstel Makelaar
       B te Amsterdam
       In de Kalverstraat bij Intema & Tiboel boekverkoper. Een Frans en Duits , van het werk door Ploos v. Amstel
       Agterburgwal by de Hoogstraat
       Mr. Wilmart Prince Gragt.
       Mr. McCreery lodges, a Pension
       Searle
       
      